ACCEPTED
                                                                                                        03-17-00506-CV
                                                                                                              21290044
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                    12/14/2017 11:13 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                 CLERK




                                                                                      FILED IN
                                                                               3rd COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                     December 14, 2017                        12/14/2017 11:13:56 AM
                                                                                 JEFFREY D. KYLE
                                                                                       Clerk
Via E-Filing
Honorable Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12557
Austin, TX 78701

      Re:       Court of Appeals Number: 03-17-00506-CV
                Trial Court Case Number: D-1-GN-17-001166
                Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken
                Paxton, Attorney General of the State of Teas v. EBS Solutions, Inc.

Mr. Kyle,
      This is to notify the court that Alison Andrews intends to present oral
argument on behalf of Appellants on Wednesday, January 10, 2018 at 1:30 p.m.
      Please contact me if you have any questions. Thank you.
                                                 Sincerely,




                                                 By: /s/ Alison Andrews
                                                 Alison Andrews
                                                 Deputy Chief
                                                 Tax Division
                                                 P.O. Box 12548; MC -29
                                                 Austin, Texas 78711-2548
                                                 (512) 475-1747
                                                 Alison.andrews@oag.texas.gov

cc: Amanda Traphagan, via E-service


            POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548   TEL:(512)   463-2100   WEB:
                                WWW.TEXASATTORNEYGENERAL.GOV


                                            Page 1 of 1